United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lompoc, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-94
Issued: September 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2008 appellant filed a timely appeal of a September 24, 2008 decision of
the Office of Workers’ Compensation Programs, finding that her request for reconsideration was
untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. § 501.3, the Board’s
jurisdiction is limited to decisions issued within one year of the filing of the appeal. Since the
last merit decision was issued June 9, 2006, the Board does not have jurisdiction over the merits
of this case.
ISSUE
The issue is whether the Office properly found that appellant’s application for
reconsideration was untimely and failed to show clear evidence of error by the Office.
FACTUAL HISTORY
The case has been before the Board on prior appeals. In a decision dated June 9, 2006,
the Board affirmed a September 24, 2004 Office decision.1 The Board found that the medical
1

Docket No. 06-32 (issued June 9, 2006).

evidence did not establish disability for work during the period January 11 to May 6, 2002
causally related to the October 18, 2001 temporary aggravation of spondylolisthesis. In addition,
the Board found that appellant had not established a recurrence of disability commencing
May 9, 2002. By decision dated October 16, 2007, the Board affirmed an Office decision dated
March 8, 2007, denying appellant’s application for reconsideration without merit review of the
claim.2 The history of the case is contained in the Board’s prior decisions and is incorporated
herein by reference.
By letter dated March 27, 2008, appellant requested reconsideration of her claim. She
argued that “she was entitled under the [Federal Employees’ Compensation] Act to a
determination of job suitability.” The Office advised appellant that an appeal was pending
before the Board. By decision dated June 20, 2008, the Board dismissed the appeal.3 In a letter
dated June 27, 2008, appellant requested reconsideration. She stated that she was aware her case
was not denied for refusal of suitable work, but again asserted that “at the time of the denial of
her claim, she had the right -- as a matter of law -- to be engaged in a suitability determination
process pursuant to 5 U.S.C. § 8106(c) of the Act and was wrongly denied this right.”
In a decision dated September 24, 2008, the Office found that the application for review
was untimely. It denied merit review on the grounds that appellant did not show clear evidence
by the Office.
LEGAL PRECEDENT
The Act provides that the Office may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.4 The
employee shall exercise this right through a request to the district office. The request, along with
the supporting statements and evidence, is called the “application for reconsideration.”5
Section 8128(a) of the Act6 does not entitle a claimant to a review of an Office decision
as a matter of right.7 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.8 The Office, through regulations,

2

Docket No. 07-1386 (issued October 16, 2007).

3

Docket No. 07-797 (issued June 20, 2008).

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.605 (1999).

6

See supra note 4.

7

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

8

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”

2

has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).9
As one such limitation, it has stated that it will not review a decision denying or terminating a
benefit unless the application for reconsideration is filed within one year of the date of that
decision.10 The Board has found that the imposition of this one-year limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).11
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.12 In accordance with this holding the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.13
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.14 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.15 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.16 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.17 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.18 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error
on the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.19

9

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law; (2) advancing a relevant legal
argument not previously considered by the Office; or (3) submitting relevant and pertinent evidence not previously
considered by the Office; see 20 C.F.R. § 10.606(b).
10

20 C.F.R. § 10.607(a).

11

See Leon D. Faidley, Jr., supra note 7.

12

Leonard E. Redway, 28 ECAB 242 (1977).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

14

See Dean D. Beets, 43 ECAB 1153 (1992).

15

See Leona N. Travis, 43 ECAB 227 (1991).

16

See Jesus D. Sanchez, 41 ECAB 964 (1990).

17

See Leona N. Travis, supra note 15.

18

See Nelson T. Thompson, 43 ECAB 919 (1992).

19

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

3

ANALYSIS
The last decision reviewing the merits of the claim was the Board’s decision dated
June 9, 2006. The applications for reconsideration were dated March 27 and June 27, 2008.
Since appellant did not file an application for reconsideration within one year of the merit
decision, it is untimely.
To require the Office to reopen the case for merit review, appellant must establish clear
evidence of error, as discussed above. In this case, appellant continues to argue that she was
denied a “right” to a suitability determination under 5 U.S.C. § 8106(c). Appellant contends that
the Office erred by not making a determination that the limited-duty job was suitable. As the
Board explained in its June 9, 2006 decision, the position was a temporary limited-duty position
that was not appropriate for a determination under 5 U.S.C. § 8106(c). This section provides that
a partially disabled employee who “refuses to seek suitable work” or “refuses or neglects to work
after suitable work is offered to, procured by or secured for him” is not entitled to compensation.
The Office may invoke 5 U.S.C. § 8106(c) and terminate compensation. If they do so, it must be
done in accord with well-established procedures.20 A claimant does not have a “right” to a
suitability determination under 5 U.S.C. § 8106(c) based on a temporary position as contended
on appeal.
On appeal, appellant also argues that the limited-duty job was not consistent with her
work restrictions.21 She had raised this argument previously and the Board noted in the June 9,
2006 decision that she had not explained how the position violated her work restrictions.
Appellant has not presented any additional evidence to establish that the position was outside a
specific work restriction.
In this case, the claim for compensation on intermittent dates from January 11 to May 6,
2002 and for a recurrence of disability on or after May 9, 2002, was denied on the grounds the
medical evidence was insufficient. The underlying issue is medical in nature and appellant did
not submit evidence or argument pertaining to the medical evidence of record. The Board finds
that she did not show clear evidence of error in the denial of the claims. Accordingly, the Office
properly denied the application for review without merit review of the claim.
CONCLUSION
The Board finds that the Office properly found appellant’s applications for
reconsideration were untimely and failed to show clear evidence of error.

20

See Linda Hilton, 52 ECAB 476 (2001).

21

Appellant cites Cindy L. Moss, Docket No. 04-1386 (issued December 13, 2004) for the proposition that a
light-duty job consistent with the claimant’s work restrictions must be available to the claimant before the burden of
proof shifts to the claimant.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 24, 2008 is affirmed.
Issued: September 9, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

